Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered April 24, 1991, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]). Additionally, the sentence which was imposed is not excessive in view of the seriousness of the offense (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Sullivan, J. P., Rosenblatt, Copertino and Hart, JJ., concur.